Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                            No. 04-18-00509-CV & 04-18-00844-CV

                                 TITLE SOURCE, INC., et al.,
                                        Appellants

                                                 v.

                     HOUSECANARY, INC., f/k/a Canary Analytics, Inc.,
                                    Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-06300
                         Honorable David A. Canales, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court dated July
3, 2018, which is the subject of appeal No. 04-18-00509-CV, is REVERSED, and judgment is
RENDERED denying HouseCanary’s Motion to Reconsider Whether to Seal Certain Core
Materials. Further, in accordance with the court’s opinion of this date, appeal No. 04-18-00844-
CV is DISMISSED AS MOOT. It is ORDERED that appellants Title Source, Inc., the Reporters
Committee for Freedom of the Press, and the Houston Forward Times recover their costs of these
appeals from appellee HouseCanary, Inc., f/k/a Canary Analytics, Inc.

       SIGNED July 10, 2019.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice